Churchill, J.
Plaintiff sued under a burglary insurance policy which contained a so-called “holdup” clause reading as follows:
“ In Consideration of an additional premium of Six and 00/100 ($6.00), and subject to the terms and conditions of this policy, the Company hereby agrees to indemnify the Assured, or any permanent member of the Assured’s household who does not pay board or rent, or a relative of the Assured permanently residing with him (domestic servants or other employes excepted), provided such person is over the age of eighteen years, for all loss by robbery of property from such person and belonging to him and consisting of money, securities, jewelry, watches, clothing and articles of personal adornment.”
Plaintiff’s wife was “ held up ” and robbed and plaintiff has recovered judgment for the amount of the loss. The wife was under the age of eighteen years at the time of the robbery. Plaintiff would so construe the policy as to restrict the application of the clause relating to age to relatives and persons permanently residing with the insured. But the language is plain and unambiguous and leaves no room for construction. The words “ such person ” are used twice. In the second case it is clear beyond the possibility of argument that they refer to all persons who may be robbed. There is no reason to give them a different meaning when first employed.
The judgment should be reversed, with thirty dollars costs, and the complaint dismissed, with costs.
Bijur, J., concurs; Levy, J., dissents.